Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application claims continuation priority to U.S. Patent Application No. 11/844,135 dated 23 August 2007 which claims CIP priority to U.S. Patent Application No. 11/752,769 dated 23 May 2007 which claims priority to U.S. Provisional Patent Application No. 60/888,8320 dated 08 February 2007.

Notice to Applicant
Applicant is directed to the Decision on Appeal for parent application 11/844,135 dated 26 September 2019 indicating that the claimed invention in the parent application is not subject matter eligible. The present claims are directed to almost identical subject matter as the parent application and are thus similarly not eligible. The Examiner has reviewed the as-filed disclosure and cannot suggest a path forward that result in a subject matter eligible claim. 



Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 25 November 2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system and method for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location.
The limitations of (Claim 1 being representative) 
[an] inventory [of] dose orders, wherein the inventory doses are non-patient specific doses independent of any particular patient-specific dose order, and 
wherein the plurality of inventory doses are sterile compounded medication products suitable for administration by intravenous introduction to a patient that do not require any further preparation;
an inventory [data store] configured to store inventory data concerning the plurality of inventory doses prepared at the dose preparation station;
analyze a plurality of previously received patient-specific dose orders contained in an order [data store], 
wherein the plurality of patient-specific dose orders are collectively analyzed without regard to any particular patient-specific dose order to make a determination of how frequently patient-specific-dose orders for a particular type of medication are received,
generate at least one inventory dose order for a given particular type of medication according to the determination of how frequently patient-specific-dose orders for the given particular type of medication are received, and
[output instructions] to prepare at least one of the plurality of inventory doses, based on the generated at least one inventory dose order in anticipation of use and prior to receipt of a patient specific dose order for the particular type of medication, [...]; and
receive a patient-specific dose order from the remote site, wherein, after receipt of the patient specific dose order:
query the inventory data stored in the inventory [data store] regarding the plurality of inventory doses prepared by the dose preparation station for a matching inventory dose corresponding to the patient-specific dose order, wherein:
in the absence of a match, [output] instructions to the dose preparation station to:
prepare a patient-specific dose that fulfills the received patient-specific dose order, and
print a label reflecting an association of the received patient-specific dose order with the patient-specific dose order prepared by the dose preparation station; or
in the event of a match, 
associate the received patient-specific dose order with at least one of the plurality of inventory doses previously prepared by the dose preparation station to thereby satisfy the received patient-specific dose order and 
[output instruction to] print a label reflecting an association of the received patient-specific dose order with the at least one of the inventory doses matched to the received patient-specific dose order;
wherein a match at least comprises the inventory dose and the received patient-specific dose order corresponding to an identical medication.
, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting an inventory database, an application server executing software on a processor, and/or an order database, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the server and databases, the claims encompass a person mentally collecting inventory data and analyzing patient-specific dose orders so that those orders can be filled quickly using already prepared inventory of dose orders, in the manner described in the identified abstract idea, supra. See also Decision on Appeal for Application No. 11/844,135 (parent application) dated 26 September 2019 at Pg. 10. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Alternately, the noted limitations, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting an inventory database, an application server executing software on a processor, and/or an order database, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the data processor and display screen, this claim encompasses a person collecting inventory data and analyzing patient-specific dose orders so that those orders can be filled quickly using already prepared inventory of dose orders, in the manner described in the identified abstract idea, supra. Applicant’s Specification indicates that associating and filling dose orders is a human activity (see Spec. Pg. 1-6).  The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of an inventory database, an application server executing software on a processor, and/or an order database that implements the identified abstract idea. The server/databases are not described by the applicant and are recited at a high-level of generality (i.e., a generic server performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims further recite the additional elements of (1) a dose preparation station that prepares orders, (2) instruct the dose preparation station such that the dose preparation station prepares at least one of the plurality of inventory doses, (3) an order processing server connected by a network to a remote site, and (4) printing a label with a printer. Regarding (1) and (4), the recitation of a dose preparation station that prepares orders and a printer that prints merely generally links the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Regarding (2) and (3), outputting instructions and receiving data over a network represents extra-solution data gathering or outputting activity. MPEP 2106.04(d)(I) indicates that extra-solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an inventory database, an application server executing software on a processor, and/or an order database to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) and (4) were considered to merely generally link the abstract idea to a particular technological environment or field of use while additional elements (2) and (3) were considered to be extra-solution activity. Regarding (1) and (4), these additional elements have been re-evaluated under the “significantly more” analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. Further, the Specification at Pg. 1-6 indicates that both preparing a dose at a dose preparation station and printing a label on a printer are well-understood, routine, conventional activity in the field. See also Decision on Appeal for Application No. 11/844,135 (parent application) dated 26 September 2019 at Pg. 17.
Regarding (2) and (3), these additional elements have been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also Decision on Appeal for Application No. 11/844,135 (parent application) dated 26 September 2019 at Pg. 18-19. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.	
Claims 2-14 and 16-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2 merely describe(s) correlating data. Claim(s) 3, 6 merely describe(s) outputting instructions for filling anticipated doses. Claim(s) 4, 5 merely describe(s) what data is stored. Claim(s) 7 merely describe(s) analyzing dose data and generating orders. Claim(s) 8, 9 merely describe(s) the number and/or type of preparation stations (analyzed in the same manner as the preparation station in Claim 1).  Claim(s) 9 merely describe(s) an additional data store (analyzed in the same manner as the databases in Claim 1) storing instructions that is used to output instructions to the dosing station(s). Claim(s) 11 merely describe(s) disassociating a dose from the inventory based on a criteria. Claim(s) 12 merely describe(s) the disassociation criteria. Claim(s) 13 merely describe(s) generating label data. Claim(s) 14 merely describe(s) analyzing orders and generating data. Claim(s) 16 merely describe(s) filling orders based on priority. Claim(s) 17 merely describe(s) verifying data. Claim(s) 18 merely describe(s) approving/rejecting doses based on verification data. Claim(s) 19 merely describe(s) a medication source,  recording an image of the medication source, and associating it the dose in the database. Claim(s) 20 merely describe(s) verifying the propriety of the prepared dose based on the image.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “in the event of a match, the order processing server is operative to...print a label.” The claim is indefinite because it is unclear how a server can print a label. There is no printer associated with the server and thus it is unclear how this can occur. Servers do not print, printers print, as is known in the art. The Specification at Pg. 10, Lns. 17-18, Pg. 12, ln. 23 to Pg. 13, Ln. 2, Pg. 22, Lns. 14-16, etc. indicates that a printer is present and that the server outputs this print instructions to a printer for printing. The claims have been evaluated in accord with the Specification.
By virtue of their dependence from Claim 1, this basis of rejection also applies to dependent Claims 2-14.
Claim 12 recites “the disassociation criteria.” This lacks antecedent basis. The Examiner assumes that Claim 12 was meant to depend for Claim 11, which would alleviate the issue.
Claim 18 recites “examining the result of the verification step; and selectively approving at least one of the inventory doses for release based on the examination; and selectively rejecting at least one of the inventory doses based on the examination and resubmitting the non-patient-specific dose order for preparation.” The claim is indefinite because it is unclear how the claim can be met. If the verification process indicated that the preparation of the doses was proper, it is unclear which of the at least one inventory doses is selectively rejected; the claim requires selective rejection even if the doses were properly prepared. Specification at Pg. 23, Lns. 7-15 indicates that the re-queueing (i.e., resubmitting) of an order is based on disapproval/rejection of the dose. As such, the Examiner interprets that claim to require that the dose is either selectively approved or selectively rejected.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Halvorson (U.S. Patent No. 4,847,764) in view of Roden et al. (U.S. Patent No. 6,249,774) in view of Grotzinger et al. (U.S. Pre-Grant Patent Publication No. 2006/0173714).

REGARDING CLAIM 1
Halvorson teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location, the system comprising:
a dose preparation station for preparation of a plurality of inventory doses based on corresponding inventory dose orders, [Col. 4, Ln. 64 to Col. 5, Ln. 2, Claim 68 teaches a medication preparation and thus a preparation station.]
wherein the inventory doses are non-patient specific doses independent of any particular patient-specific dose order, and [Col. 4, Lns. 38-46, Claim 68 teaches that medications are unreserved and thus not associated with a patient while in the cabinet until the order is received, i.e., before the medication order there is no association with a patient.]
wherein the plurality of inventory doses are [...] medication products suitable for administration by intravenous introduction to a patient that do not require any further preparation; [Col. 4, Lns. 64-67 teaches that intravenous medications for administration by intravenous introduction.]
an inventory database configured to store inventory data concerning the plurality of inventory doses prepared at the dose preparation station; [Claim 68(b), 74 teaches an inventory database storing the type and quantity of medications held in said pharmacy supply stock, as well as databases holding data specifying medications available to the pharmacy of said health care institution.]
an application server executing software on a processor thereof and configured to access an order database to: [...] [Col. 2, Ln. 65 to Col. 3, Ln. 12 teaches a computer (application server) having a CPU, application software, and data storage.]
generate at least one inventory dose order for a given particular type of medication according to the determination of how frequently patient-specific-dose orders for the given particular type of medication are received, and [Col. 5, Lns. 5-25 teaches that the system automatically generates a medication order (at least one inventory dose order) at the pharmacy, which is where the inventory doses are prepared, to fulfill and replace the specific medications that have been depleted at the dispensing station. Col. 10, Lns. 1-4, 10-15, Col. 16, Lns. 4-36 teaches that stocking of the cabinet is also based on patient history that includes the start/stop date/time and number of doses received as well as the frequency code (i.e., frequency of dosage).] 
instruct the dose preparation station to prepare at least one of the plurality of inventory doses, based on the generated at least one inventory dose order in anticipation of use and prior to receipt of a patient specific dose order for the particular type of medication, such that the dose preparation station prepares at least one of the plurality of inventory doses; and [Col. 5, Lns. 5-25, teaches that the system automatically generates a medication order at the pharmacy when the supply is exhausted. This occurs prior to receiving a patient-specific order. See also, Col. 19, Lns. 3-17.]
an order processing server connected by a network to a remote site configured to receive a patient-specific dose order from the remote site, [Col. 3, Lns. 15-18 remote unit that sends medication orders (interpreted to occur via a network) to the central computer.] 
wherein, after receipt of the patient specific dose order, the application server is configured to:  query the inventory data stored in the inventory database regarding the plurality of inventory doses prepared by the dose preparation station for a matching inventory dose corresponding to the patient-specific dose order, wherein: [Claim 86 teaches that a medication order is received and the system determines whether said dispensing stations, that is currently holding unreserved unit dose packages, has unreserved unit dose(s) or inventory doses, that match the new medication order, and if an insufficient supply is available notifying pharmacy personnel on said pharmacy terminal means so that medications to fill the order can be I delivered to said patient from said pharmacy supply inventory stock.
in the absence of a match, the application server provides instructions to the dose preparation station to: prepare a patient-specific dose that fulfills the received patient-specific dose order, and print a label reflecting an association of the received patient-specific dose order with the patient-specific dose order prepared by the dose preparation station; or [Col. 17, Lns. 55-64, Claims 20, Lns. 20-48 teaches that if there is an insufficient supply at the dispensing station to match the specific medication order(s), then the pharmacy terminal (interpreted as inclusive of a preparation station) is notified to fill & deliver the order from the pharmacy supply stock; printing labels in pharmacy for the restocked medications in which the dispensing station quantity is deficient to meet projected needs of the patient dose orders.]
in the event of a match, the order processing server is operative to associate the received patient-specific dose order with at least one of the plurality of inventory doses previously prepared by the dose preparation station to thereby satisfy the received patient-specific dose order and print a label reflecting an association of the received patient-specific dose order with the at least one of the inventory doses matched to the received patient-specific dose order; [Col. 4, Lns. 56-63 teaches automatically evaluating patient orders and printing the appropriate labels produced to allow the medications to be prepared and delivered for use at the appropriate time such as intravenous medications that will be needed by patients at a dispensing station.]
wherein a match at least comprises the inventory dose and the received patient-specific dose order corresponding to an identical medication. [Claim 86 teaches dispensing medications orders specified in said medication order data, determining for each new medication order specified whether the specified medication order can be filled from unreserved medications and if an insufficient supply is available notifying institution personnel on said pharmacy terminal means so that medications to fill the order can be delivered to said patient from said pharmacy supply stock.]
In the event that the disclosure of Halvorson represents different embodiments, it would have been prima facie obvious to combine any or all of the embodiments of Halvorson with one another, with the motivation of reducing the amount of time a patient waits for ordered medications (see Halvorson at Col. 2, 15-20).
Halvorson may not explicitly teach
analyze a plurality of previously received patient-specific dose orders contained in the order database, 
wherein the plurality of patient-specific dose orders are collectively analyzed without regard to any particular patient-specific dose order to make a determination of how frequently patient-specific-dose orders for a particular type of medication are received,
Roden at Col. 8, Lns. 28-49, Claims 1, 3-4 teaches that it was known in the art of pharmacy products inventory management, at the time of the inventions, to analyze previous patient dose orders as part of pharmacy products inventory management
analyze a plurality of previously received patient-specific dose orders contained in the order database, [Roden at Col. 8, Lns. 28-49, Claims 1, 3-4 teaches using computer software to analyzing history particular managed health care customers & patient data, for determining the quantity of items shipped to the customer in the past, including the customer's history over time.]
wherein the plurality of patient-specific dose orders are collectively analyzed without regard to any particular patient-specific dose order to make a determination of how frequently patient-specific-dose orders for a particular type of medication are received, [Roden at Col. 8, Lns. 28-49 teaches analyzing the daily inventory levels, customer billing transactions, minimum inventory levels required by the customer to adequately stock its shelves & distribution history shipped to the customer in the past in order to estimate quantity and schedule of replenishment items to be shipped to the customer.]
Therefore, it would have been prima facie obvious to one ordinarily skilled in the art of pharmaceutical management, at the time of the invention, to modify the medication dispenser replenishment system of Halvorson to analyze previous patient dose orders as part of pharmacy products inventory management as taught by Roden, with the motivation of improving the accuracy of patient medication restocking while also efficiently managing inventory (see Roden at Col. 1, Lns. 39-60).
Halvorson/Roden may not explicitly teach
sterile compounded
Grotzinger at Para. 0013 teaches that it was known in the art of pharmaceutical order fulfillment, at the time of the invention, to order pharmaceuticals that are compounded sterile products 
sterile compounded [Grotzinger at Para. 0013 teaches compounding a sterile product.]
Therefore, it would have been prima facie obvious to one ordinarily skilled in the art of pharmaceutical management, at the time of the invention, to modify the medication dispenser replenishment system of Halvorson having the analysis of previous patient dose orders as part of pharmacy products inventory management of Roden to order pharmaceuticals that are compounded sterile products as taught by Grotzinger, with the motivation of ensuring quality, safety, and compliance with industry standards (see Grotzinger at Para. 0018).

REGARDING CLAIM 2
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
wherein the application server is further configured to correlate the associated patient-specific dose order with a number of doses in the database. [Halvorson at Claim 2 teaches a station stocking computer software system to determine all orders which are to be administered from said specified dispensing station and to determine the types and quantities of medications that are scheduled to be administered from said specified dispensing station; and comparing the total medication needs determined for said specified dispensing station with the quantities of medications indicated as being at said specified dispensing station by said station drug data and developing a restocking plan for said specified station which will substantially allow the needs of the patients serviced by said specified dispensing station to be met during from the supply.]


REGARDING CLAIM 3
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
wherein the application server is further configured to direct the dose preparation station to prepare inventory doses in anticipation of use based on an analysis of at least one of an availability of the dose preparation station and the plurality of previously received patient-specific dose orders received from the remote site. [Halvorson at Claim 68 teaches that if there is insufficient quantity to fulfill a patient’s upcoming medication needs are sent to the pharmacy terminal to meet the patient’s need. The pharmacy terminal fulfills the request (see Claim 74) and thus the pharmacy terminal is available.]

REGARDING CLAIM 4
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
further comprising an order database configured to store information concerning the patient-specific dose order. [Halvorson at Col. 10, Lns. 1-2 teaches that the system contains a file (an order database) of each patient order.]



REGARDING CLAIM 5
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
wherein the application server is further configured to store the association of the received patient-specific dose order with at least one of the inventory doses in the inventory database. [Halvorson at Claim 86 (a) and (b) teaches that the system stores a database of patient orders and a database of medication stock data. The Examiner notes that there is no claimed indication as to what “the association” entails; the noted data is stored and is accessible by the system and thus it is associated in the system.]

REGARDING CLAIM 6
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
further comprising a control unit configured to forward the inventory dose order to the dose preparation station for preparation of the corresponding inventory dose. [Para. 0017 a set of computer programs that facilitate fulfillment of a pharmaceutical order, one of which is interpreted as a control unit. Para. 0026 teaches that a preparer accesses a pre-filled preparation (interpreted as the medication notification of Halvorson) that was filled out at a client computer (interpreted as being forwarded).]

REGARDING CLAIM 7
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claims 1 and 6. Halvorson/Roden/Grotzinger further teaches
wherein the control unit is further configured to analyze the inventory data concerning the plurality of inventory doses, and generate inventory dose orders in response to the inventory analysis. [Halvorson at Col. 20, Lns. 5-36 discusses an inventory database system that provides for receiving all medications from suppliers, entering the quantities received into the inventory site's supply inventory, and transferring the inventory doses to the dispensing sites by means of the on-line inventory monitor program.]

REGARDING CLAIM 8
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
further comprising a plurality of preparation stations. [Halvorson at Claim 1 teaches one or more pharmacy terminals (preparation stations).]




REGARDING CLAIM 9
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claims 1 and 8. Halvorson/Roden/Grotzinger further teaches
wherein the plurality of preparation stations includes at least one automated preparation station and at least one manual preparation station. [Halvorson at Col. 21, Lns. 49-67 discusses pharmacists performing the steps to send the medication orders they prepare to the nurses at the dispensing station, which is interpreted as manual preparation. Grotzinger at Para. 0026 teaches that a preparation device (one of the pharmacy terminals of Halvorson) is an automatic device.]
Motivation to combine the teachings of Halvorson/Roden with that of Grotzinger is the same as that presented with respect to Claim 1 and is reiterated here.
Assuming arguendo that both manual and automatic dispensing stations are not taught by the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to implement the drug order fulfillment of Halvorson in both manual and automatic form given the finite number of possible ways to fulfill a drug order at a pharmacy (KSR rationale E). There are only two options with respect to fulfillment of a drug order at a pharmacy; either the drug order is fulfilled manually by a pharmacist / technician or it is fulfilled automatically by a dispensing device. It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to select that one of the pharmacy terminals (dispensing stations) of Halvorson performs manual fulfillment while another one of the pharmacy terminals performs automatic fulfillment since there are a finite number of identified, predictable potential solutions (i.e., ways to fulfill a pharmacy order) to the recognized need (order fulfillment) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

REGARDING CLAIM 10
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claims 1, 8, and 9. Halvorson/Roden/Grotzinger further teaches
further comprising a data store of instructions concerning the preparation of a plurality of sterile compounded medication products which are suitable for preparation at the at least one manual preparation station, [Grotzinger at Para. 0017, 0022 teaches a database that stores information related to pharmaceutical preparations including a set of preparation templates (instructions concerning the preparation of a plurality of sterile compounded medication products) that describe the procedure to follow when preparing a pharmaceutical product such as a sterile compounded product. The Examiner notes that “which are suitable...” is an intended use of the instructions and is not required to occur.]
wherein the application server is further configured to receive a dose order, the dose order being appropriate for manual sterile preparation, select from the data store an appropriate instruction for the received dose order, and communicate the appropriate instruction to the selected manual preparation station. [Grotzinger at Para. 0017, 0022, 0026 teaches receipt of an order, association of a preparation template with the order, and preparation of the pharmaceutical product according to the preparation template. The preparation is interpreted as the manual preparation of Halvorson.]

REGARDING CLAIM 11
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
wherein the application server is further configured to test a disassociation criteria and disassociate the received patient-specific dose order from the matched inventory dose based on the test results in relation to the disassociation criteria. [Halvorson at Col. 20, Lns. 13-36 teaches that inventory doses are capable of being disassociated from patient-specific dose orders under certain circumstances, such as if the dose is determined to spoiled due to its expiration being exceeded or its purity being compromised, then its determine the dose is unacceptable, the dose can be disassociated and returned to the vendor by the Stock Return Program (SRP).]




REGARDING CLAIM 12
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
wherein the disassociation criteria includes at least one of an expiration date, a purity threshold, and a concentration threshold. [Halvorson at Col. 20, Lns. 13-36 teaches that inventory doses are capable of being disassociated from patient-specific dose orders under certain circumstances, such as if the dose is determined to spoiled due to its expiration (an expiration date) being exceeded or its purity being compromised.]

REGARDING CLAIM 13
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
further comprising a label processor configured to generate labels for at least one of the inventory doses and the received patient-specific dose. [Halvorson at Col. 4, Lns. 64-67, Col. 5,  Lns. 1-16 teaches that the system produces appropriate labels to prepare inventory doses and delivers them for use in response to patient specific doses. See also, Fig. 1 that teaches a printer.]



REGARDING CLAIM 14
Halvorson/Roden/Grotzinger teaches the claimed centralized system for preparing and managing sterile compounded medication products prepared in anticipation of use at a remote location of Claim 1. Halvorson/Roden/Grotzinger further teaches
wherein the analysis of the plurality of previously received patient-specific dose orders also includes 
determining a type of inventory doses corresponding to a particular type of medication that is below a predetermined inventory level threshold and [Halvorson at Col. 17, Lns. 6-13, 55-65 teaches determining if sufficient stock exists to meet the requirements and if this quantity doesn't meet predetermined inventory level threshold.]
determining a shelf life for the type of inventory doses corresponding to a particular type of medication and [Halvorson at Col. 14, Lns. 29-33, 43-46, Col. 17, Lns. 10-13, 65-67 teaches scanning dose orders in all the wards to determine data related the medication scheduled to be administered, including standard warnings like the medications' expiration dates.]
generating the inventory dose orders according to the inventory level threshold and the shelf-life for the type of inventory doses corresponding to a particular types of medications. [Halvorson at Col. 17, Lns. 6-13, 55-68 teaches determining if sufficient stock exists to meet the requirements and if this quantity doesn't meet predetermined inventory level threshold then the system will message a printed order at the inventory site with appropriate patient and drug, including standard warning information for the ordered medication.]

REGARDING CLAIM(S) 15
Claim(s) 15 is/are analogous to Claim(s) 1, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM 16
Halvorson/Roden/Grotzinger teaches the claimed 
method in support of centralized preparation and management of sterile compounded medication products in anticipation of use at a remote location of Claim 15. Halvorson/Roden/Grotzinger further teaches
including the additional steps of: receiving a priority patient-specific dose order; instructing the preparation station to prepare a medication dose based on the priority patient-specific dose order; and associating the medication dose order with the priority patient-specific dose order. [Halvorson at Col. 5, Lns. 1-25 teaches that the system automatically transmitting an immediate, high priority, patient's medication dose that is received by the pharmacy to prepare the patient's medication for an immediate delivery of the patient's medication dose. This necessarily associates the order with the order.]

REGARDING CLAIM 17
Halvorson/Roden/Grotzinger teaches the claimed 
method in support of centralized preparation and management of sterile compounded medication products in anticipation of use at a remote location of Claim 15. Halvorson/Roden/Grotzinger further teaches
including the additional step of: verifying proper preparation of the inventory doses. [Grotzinger at Para. 0028 teaches evaluation of a preparation of the pharmaceutical product.]

REGARDING CLAIM 18
Halvorson/Roden/Grotzinger teaches the claimed 
method in support of centralized preparation and management of sterile compounded medication products in anticipation of use at a remote location of Claims 15 and 17. As best understood by the Examiner, Halvorson/Roden/Grotzinger further teaches
including the additional steps of: examining the result of the verification step; and selectively approving at least one of the inventory doses for release based on the examination; [Halvorson at Col. 4, Lns. 47-55 teaches authorized medical personnel receiving warnings (the evaluation of Grotzinger) concerning the new dose order, when initially preparing a dose, and verifying, or approving, if the new order can be given to patients in light of said warning and only if said authorized medical personnel approves can the process continue to add new medication dose order.]
and selectively rejecting at least one of the inventory doses based on the examination and resubmitting the non-patient-specific dose order for preparation. 
Per the indefiniteness rejection, the Examiner interprets only one of the selectively approving and selectively rejecting are required by the claim.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Halvorson (U.S. Patent No. 4,847,764) in view of Roden et al. (U.S. Patent No. 6,249,774) in view of Grotzinger et al. (U.S. Pre-Grant Patent Publication No. 2006/0173714) in view of Waugh et al. (WIPO Application No. WO 2008/006203 A1).

REGARDING CLAIM 19
Halvorson/Roden/Grotzinger teaches the claimed 
method in support of centralized preparation and management of sterile compounded medication products in anticipation of use at a remote location of Claim 15. Halvorson/Roden/Grotzinger may not explicitly teach
wherein the inventory dose order is prepared with one or more medication sources, the method including the additional steps of: recording an image of at least one of the plurality of medication sources; and associating the image with at least one of the inventory doses in the database inventory data.
Waugh at Pg. 31, Lns. 11-25, Pg. 38, Lns. 1-5 teaches that it was known in the art of managing inventory distribution of drug, at the time of the invention, to capture a digital image and associate the data in a database 
wherein the inventory dose order is prepared with one or more medication sources, the method including the additional steps of: 
recording an image of at least one of the plurality of medication sources; [Waugh at Pg. 31, Lns. 11-25 teaches capturing a digital image of the medication inventory dose, viewable by the preparing pharmacist.]
 and associating the image with at least one of the inventory doses in the database inventory data. [Waugh at Pg.38, Lns. 1-5 teaches that the digital image is associated with the medication inventory dose logged in a database.]
Therefore, it would have been prima facie obvious to one ordinarily skilled in the art of pharmaceutical management, at the time of the invention, to modify the medication dispenser replenishment system of Halvorson having the analysis of previous patient dose orders as part of pharmacy products inventory management of Roden having the ordering of pharmaceuticals that are compounded sterile products of Grotzinger to capture a digital image and associate the data in a database as taught by Waugh, with the motivation of ensuring distribution of medical drug products is done so accurately (e.g. see Waugh p:2 Lines:1-5).

REGARDING CLAIM 20
Halvorson/Roden/Grotzinger/Waugh teaches the claimed 
method in support of centralized preparation and management of sterile compounded medication products in anticipation of use at a remote location of Claims 15 and 19. Halvorson/Roden/Grotzinger/Waugh may not explicitly teach
including the additional step of: verifying that at least one of the inventory doses was properly prepared based on the recorded image of the at least one of the plurality of medication sources. [Waugh at Pg. 27, Lns. 25-31 teaches that the pharmacist, who prepares inventory doses, compares the captured image data of ordered medication, in order to verify if the medication order is approved for patient use or if the medication order fails to be approved and is thus discarded.]

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Osborne et al. (U.S. Pre-Grant Patent Publication No. 2006/0201575) which discloses an automated medication preparation system that formulates reconstituted medication in vials.
Blotter et al. (U.S. Pre-Grant Patent Publication No. 2007/0168221) which discloses generation of alerts related to prescribed medication including delivery information and administration information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626